Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-11 have been examined. Claims 1-2, 4, 5, 7, 9 and 11 are rejected. Claims 3, 6, 8 and 10 are considered Allowable Subject Matter (ASM), however, are objected to for being dependent on a rejected based claim. The amendments to the claim objection in the Applicant’s “Remarks” filed on 11/23/2021 have been accepted. This communication is a Final Rejection in response to the Applicant’s “Remarks/Arguments” filed on 11/23/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a hollow opening” and “a wiring” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The element of “a hollow opening” of the brackets [3b] are not shown in the drawings. 
The element of “a wiring” is not shown in the drawings. The “pla-rail chain” element [9] is the only element shown to be inserted into the guide rail [1] and down through pipe [4] as shown in Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bendele (US 20080201843) in view of Nordberg (US 5158188), and further in view of Bingham (20010027149).
Regarding Claim 1, Bendele teaches: A caring lift (100) comprising: first and second base plates (see annotated Figure 3.1 from Bendele below), with one of said base plates arranged on a floor part at each of head and foot sides of a bed (see annotated Figure 3.1 from Bendele below), respectively, said caring lift configured to selectively provide support for a care receiver (310); a pair of guide rails (216/218 – Fig. 3) supported above the bed by the four , arranged between the pair of guide rails and capable of being moved in a longitudinal direction (see annotated Figure 3.2 below from Bendele) of the bed while being guided by the pair of guide rails; a slide rail (120) which is operatively attached to the longitudinally movable body for concurrent longitudinal movement therewith (Para 0051 – see annotated Figure 3.2 below from Bendele), the slide rail  (120)being slidably movable in a lateral direction (see annotated Figure 3.2 below from Bendele) of the bed relative to the longitudinally movable body, and capable of being selectively protruded outward (Fig. 6 vs. 8) from said longitudinally movable body laterally outside of one of said guide rails (Fig. 8 and Para 0040); a laterally movable body (125 – Fig. 8) attached movably in the lateral direction of the bed relative to the slide rail (120 – Fig. 8); and -3-a lifting drive mechanism (410 aka ‘hoist’ – Fig. 8 and Para 0042) attached (Fig. 115) to the laterally movable body for selectively hanging down (305 – Fig. 8) the care receiver (310 – Fig. 8), 
Bendele does not teach, a pair of spaced-apart brackets provided on each of the first and second base plates, four supports erected on said base plates through said brackets in the vicinity of four corners of said bed; each of said brackets having a hollow opening formed therein facing upwardly; said lifting drive mechanism, having a worm reduction gear with a self-lock function. 
Nordberg teaches: a pair of spaced-apart brackets (31) provided on each of the first and second base plates (30 – Fig. 3 and Col 2 Lines 42-54 and Col 3 Lines 33-35), four supports (32 – Fig. 2, Col 2 Lines 49-50) erected on said base plates through said brackets in the vicinity of four corners of said bed (Fig. 3); each of said brackets having a hollow opening (31 – see annotated Examiner Figures from Nordberg below and claims 4/5 from Nordberg)  formed therein facing upwardly;
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the hollowed brackets of Nordberg to the base frame of Bendele as a modified base to incorporate spaced apart couplings at the corners of each support are widely used in the field of endeavor to create structural integrity. Brackets, braces, hinge points, coupling joints and similar devices that are used to combine two or more structural elements are commonly found in the field of endeavor. Overhead framework for beds, lifts, hoists, and combinations thereof do utilize a wide variety of mechanical components such as joints/brackets/hinges/etc. to hold or support, frames as disclosed by the prior art above.
Nordberg does not teach: said lifting drive mechanism, having a worm reduction gear with a self-lock function. 
Bingham teaches: said lifting drive mechanism, having a worm reduction gear (Page 7 and Para 0130 and see note #1 below) with a self-lock function (‘overrunning’ - (Page 7 and Para 0130).  
Note #1: ‘pinion’ is a type of gear that meshes with other gears to translate rotational motion to linear motion (see definition from Non-Final Rejection on 08/30/2021)
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have the hoist of Bendele with the mechanical gear system of Bingham as hoists commonly incorporate electrical and mechanical systems, which would justify the combination of Bingham and Bendele, as Bingham utilizes mechanical components from the trolley (or lift) along with its gear to further control/stop the motion (self-locking). This mechanical component could be easily combined with the hoist of Bendele to stop, slow or continue motion.


    PNG
    media_image1.png
    389
    596
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from Bendele

    PNG
    media_image2.png
    300
    453
    media_image2.png
    Greyscale

Annotated Fig. 3.2 from Bendele

    PNG
    media_image3.png
    325
    610
    media_image3.png
    Greyscale

Annotated Examiner Figure(s) from Nordberg
In regards to Claim 5, Bendele teaches: The caring lift (100) according to claim 1, further comprising: a protrusion regulating mechanism (170 – Fig. 2 and Para 0038) having a regulating member (115/125 - Fig. 2) which selectively takes a regulating position (172 – Fig. 2 and Para 0038), for regulating protrusion of said slide rail from the longitudinally movable body (110 – , or a protrusion releasing position for permitting said protrusion (Para 0038 – ‘can slide along upper and lower transverse support members 110, 120’); and a connecting/releasing mechanism for making a connection between said slide rail (‘can slide along upper and lower transverse support members 110, 120’ and then be held in place via the positive engagement of pins 170 and holes 172’) and said -4-laterally movable body (Para 0038 - ‘pins 170 engage holes 172’ AND ‘positive engagement for locking purpose’) when said slide rail gets protruded from the longitudinally movable body, while releasing the connection between said slide rail and said laterally movable body when said regulating member is placed at the regulating position (Para 0038 – ‘can slide’ vs. ‘be held in place’).  

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bendele (US 20080201843) in view of Nordberg (US 5158188) and Bingham (20010027149), and further in view of Bergenstrȧle et al. (US 8,978,905). 
Regarding Claim 2, Bendele teaches: The caring lift (100) according to claim 1, wherein said slide rail (120 – Fig. 3)) is supported by at least three rollers (Fig. 16 – 615 and Para 0050/Para 0035 – ‘In other embodiments, upper and lower transverse slide members may comprise other components that allow for sliding or translational movement, such as one or more rollers or wheels’) provided along the lateral direction of said longitudinally movable body (Para 0050 – ‘transverse support member 610 via a pair of rollers 615’ aka a transverse direction), Bendele does not teach, while a plurality of stoppers, for regulating an amount of protrusion of the slide rails are provided between said slide rail and said longitudinally movable body, thereby allowing said slide rail to be supported by at least two rollers out of at least said three rollers when the plurality of stoppers are in operation. 
Bergenstrȧle et al. teaches: while a plurality of stoppers (129 – Fig. 2), for regulating an amount of protrusion of the slide rails are provided between said slide rail and said longitudinally movable body, thereby allowing said slide rail to be supported by at least two rollers out of at least said three rollers when the plurality of stoppers (129) are in operation (Fig. 2 - the wheels can be seen to be extended past the lateral rail).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the wheels and bumper assemblies of Bergenstrȧle to allow the lateral rail to extend past some wheels to the rollers of Bendele. Bendele discloses rollers 615 that allow the hoist to move throughout the interior of the traverse support member 610 (Para 0050 and Fig. 15), however, these four rollers do not then get limited to three, two or one roller(s) as the rail extends outward. Thus the combination of Bergenstrȧle and Bendele would be justified, as Bergenstrȧle discloses a plurality of support wheels 144a-d with bumpers 129 at the end of the carriage of a patient lifting system in which the rollers do become exposed during lateral movement. As such, both Bergenstrȧle and Bendele utilize rollers on a lateral member and in a lateral direction to extend a lift/hoist/trolley to a certain location. 
Regarding Claim 9, Bendele teaches: The caring lift (100) according to claim 2, further comprising: a protrusion regulating mechanism (170 – Fig. 2 and Para 0038) having a regulating member (115/125 - Fig. 2) which selectively takes a regulating position (172 – Fig. 2 and Para 0038), for regulating protrusion of said slide rail from the longitudinally movable body (110 – Fig. 2), or a protrusion releasing position for permitting said protrusion (Para 0038 – ‘can slide along upper and lower transverse support members 110, 120’); and a connecting/releasing can slide along upper and lower transverse support members 110, 120’ and then be held in place via the positive engagement of pins 170 and holes 172’) and said laterally movable body (Para 0038 - ‘pins 170 engage holes 172’ AND ‘positive engagement for locking purpose’) when said slide rail gets protruded from the longitudinally movable body, while releasing the connection between said slide rail and said laterally movable body when said regulating member is placed at the regulating position (Para 0038 – ‘can slide’ vs. ‘be held in place’).  

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bendele (US 20080201843) in view of Nordberg (US 5158188) and Bingham (20010027149), and further in view of Shetty (US 7462138). 
Regarding Claim 4, Bendele teaches: The caring lift according to claim 1, but does not teach, wherein a length of each of said base plates, with respect to the lateral direction of said bed, is made larger than a spacing between said pair of guide rails. Sheety teaches: wherein a length of each of said base plates (22 – Fig. 1), with respect to the lateral direction of said bed (see annotated Fig. 1.1 from Shetty below), is made larger than a spacing between said pair of guide rails (see annotated Fig. 1.1 from Shetty below).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a larger base support from Shetty to the frame of Bendele as a change in form, shape or size is considered an obvious modification. A larger base plate from the instant invention is a modification would have involved a mere change in the size of a component and would not modify the intended use of the product. The art of Shetty does disclose a larger base plate with a geometric distinction to give it a larger surface area compared to the posts. As such, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image4.png
    658
    510
    media_image4.png
    Greyscale

Annotated Fig. 1.1 from Shetty
In regards to Claim 11, Bendele teaches: The caring lift according to claim 4, further comprising: a protrusion regulating mechanism having a regulating member (170 – Fig. 2 and Para 0038) which selectively takes a regulating position (172 – Fig. 2 and Para 0038), for regulating protrusion of said slide rail from the longitudinally movable body (110 – Fig. 2), or a protrusion releasing position for permitting said protrusion (Para 0038 – ‘can slide along upper and lower transverse support members 110, 120’); and a connecting/releasing mechanism for making a connection between said slide rail (‘can slide along upper and lower transverse support members 110, 120’ and then be held in place via the positive engagement of pins 170 and holes 172’) and said laterally movable body (Para 0038 - ‘pins 170 engage holes 172’ AND ‘positive engagement for locking purpose’) when said slide rail gets protruded from the longitudinally movable body, while releasing the connection between said slide rail and said laterally movable body when said regulating member is placed at the regulating position (Para 0038 – ‘can slide’ vs. ‘be held in place’).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bendele (US 20080201843) in view of Nordberg (US 5158188) and Bingham (20010027149), in view of Bergenstrȧle et al. (US 8,978,905), and further in view of Shetty (US 7462138).
Regarding Claim 7, Bendele teaches: The caring lift according to claim 2, but does not teach, wherein a length of each of said base plates, with respect to the lateral direction of said bed, is made larger than a spacing between said pair of guide rails. Sheety teaches: wherein a length of each of said base plates (22 – Fig. 1), with respect to the lateral direction of said bed (see annotated Fig. 1.1 from Shetty below), is made larger than a spacing between said pair of guide rails (see annotated Fig. 1.1 from Shetty below).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a larger base support from Shetty to the frame of Bendele as a change in form, shape or size is considered an obvious modification. A larger base plate from the instant invention is a modification would have involved a mere change in the size of a component and would not modify the intended use of the product. The art of Shetty does disclose a larger base plate with a geometric distinction to give it a larger surface area compared to the posts. As such, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter (ASM)
Claim 3, 6, 8 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 6 (and dependents thereof – claims 8 and 10) are considered ASM because the use of a pla-rail (or plarail) chain with a wire inserted through the chain and then into a pipe is patentably distinct over the prior art on record. During a search the prior art of Holden (GB 2275604) was shown to disclose a continuous rope or chain (not illustrated) being entrained within the longitudinal slot [14] of the frame-member [11] and the respective posts [8,9]. However, the prior art of Holden does not teach that the rope/chain would allow a wire to pass through a pla-rail (or plarail).

Response to Arguments
Applicant's arguments filed on 11/23/2021 have been fully considered but they are not persuasive. The Applicant states that the prior art of Bendele (US 20080201843) does not disclose “a care lift including a plurality of base plates, and further fails to disclose supports which are erected on the base plates through brackets”. However, the Examiner respectfully disagrees based on the rejection to Claim 1 above with the prior art combination of Bendele (US 20080201843) in view of Nordberg (US 5158188), and further in view of Bingham (20010027149), along with the argument as stated below.
In regards to Claim 1, the amendments to the claims filed on 11/23/2021 allow the prior art of Nordberg to be used in combination with Bendele to teach the following amendment: a pair of spaced-apart brackets provided on each of the first and second base plates, each of said brackets having a hollow opening formed therein facing upwardly. As shown above, Bendele shows four supports (214 – Fig. 5) being directed downward to the floor of the caring lift and see Fig. 2 and claim 4/5). The columns extend up and out of the hollow corner couplings to support the side and end frame members [28/30]. 
Furthermore, the term ‘coupling’ is interpreted as a broadest reasonable interpretation (BRI) to be ‘the pairing of two (or more) items’. This BRI is understood to be same element as the instant inventions ‘bracket’ which is shown to pair the base frame work, to the upper frame work, by the use of pipes. It is also noted that brackets or coupling joints that combine two or more elements are commonly found in the field of endeavor. Overhead framework for beds, lifts, hoists, and combinations thereof do utilize a wide variety of mechanical components such as joints/brackets/hinges/etc. to hold or support, frames and this feature is not considered inventive as disclosed through the prior art listed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/16/2021